Mb. Justice Ball delivered the opinion of the court. Appellant had no contract with the telegraph company which entitled him to receive from it continuous quotations of the Board of Trade prices. The contract the company had with Howland was a personal one, which he could not assign without its consent. By the act of selling out his business Howland put an end to that contract. Having no contractual relations with appellant, the company had the right, at any time after his purchase of the interest of How-land, to disconnect its wires and to cease to furnish to him such quotations. That it did so gave appellant no just cause of complaint. By sections 5 and 15, ch. 134, H. S.,the unlawful cutting or tapping of, or connecting with, any telegraph or telephone wire is made a criminal offense, punishable by fine, or bv imprisonment, or by both. The record shows that appellant, after he filed his first bill and before he filed his second bill, without the consent of the company, and without lawful excuse, “ caused the wires so cut (by the company) to be restored and reconnected with two tickers in his place of business in the same way they were before they were cut by said telegraph company; that said wires had been so reconnected and were giving complainant the quotations before he obtained the temporary injunction ” in this last suit. Appellant does not come into court with clean hands. He cannot take advantage of his own wrongful and illegal acts as the foundation for equitable jurisdiction and relief. Comstock v. Henneberry, 66 Ill. 212; Hardin v. Jones, 86 Ill. 313; Hamilton v. Hendrix, 4 Ky. (1 Bibb.) 70; Turnley v. Hanna, 76 Ala. 101. If appellant has any remedy in equity it can be enforced in the prior suit. Should he consider the Board of Trade . to be a necessary party to that litigation, his right to bring it in by an amendment is undoubted. He ought not to have two suits pending against the telegraph company for the same cause of action. The decree of the Circuit Court is affirmed. Affirmed.